GARRETT, Judge,
concurring specially.
On March 13, 1989, appellants filed a Notice of Appeal of a March 7, 1989 order on appellees’ motion to dismiss. On June 26, 1989 the parties obtained a Final Judgment of Dismissal. Appellant has not appealed the final judgment. Our dismissal of this appeal on the authority of Russell should relate only to the March 7, 1989 order. If appellant now chooses to appeal the June 26, 1989 final judgment, another panel on another day will have to decide the timeliness of that appeal.